UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 May 10, 2011 Date of Report (Date of earliest event reported) COMMUNITY PARTNERS BANCORP (Exact name of registrant as specified in its charter) New Jersey 000-51889 20-3700861 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Ident. No.) 1250 Highway 35 South, Middletown, New Jersey (Address of principal executive offices) (Zip Code) (732) 706-9009 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On May 10, 2011,Community Partners Bancorp, Inc. (the“Company”) held its Annual Meeting of Shareholders for which the Board of Directors solicited proxies.At the Annual Meeting, the shareholders of the Company voted on the following proposals described in the Proxy Statement dated April 4, 2011. The proposals voted on and approved or disapproved by the shareholders of the Company at the Annual Meeting were as follows: Proposal No.1.The Company’s shareholders elected twelve individuals to serve on the Board of Directors, as set forth below: Name Votes For Votes Withheld Broker Non-Votes Charles T. Parton Joseph F.X. O’Sullivan Frank J. Patock, Jr. Michael W. Kostelnik, Jr. James M. Bollerman Robert E. Gregory Robert B. Grossman, M.D. John E. Holobinko, Esq. William F. LaMorte William D. Moss John J. Perri, Jr., C.P.A. William Statter Robin Zager Proposal No.2.The Company’s shareholders ratified the appointment of ParenteBeard LLC, as the Company’s independent registered public accounting firm for the year ending December 31, 2011, as set forth below: Votes For Votes Against Abstentions Proposal No.3.The Company’s shareholders ratified a non-binding proposal to approve the executive compensation, as described in the Summary Compensation Table of the Company’s proxy statement for the Annual Meeting, including the other executive compensation tables and the related disclosure regarding the named executive officers’ compensation in the Company’s proxy statement, as set forth below: Votes For Votes Against Abstentions Item 8.01Other Events At the annual reorganization meeting of the Company’s Board of Directors, which was held immediately after the Company’s Annual Meeting of Shareholders, Frank J. Patock was elected Chairman of the Board and Charles T. Parton was elected Vice Chairman of the Board, each for one-year terms. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMMUNITY PARTNERS BANCORP Dated:May 10, 2011 By: /s/ A. Richard Abrahamian A Richard Abrahamian Executive Vice President and Chief Financial Officer
